Order entered August 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01358-CV

                                   JUAN CRUZ, Appellant

                                               V.

                     DEUTCHE BANK NATIONAL TRUST, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04351-C

                                           ORDER
       We GRANT appellant’s motion for an extension of time to file an amended brief.

Appellant shall file an amended brief by OCTOBER 9, 2015. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE